Citation Nr: 0426509	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  97-28 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total rating based on individual 
unemployability, due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1966.


When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in December 1998, the issues of 
service connection for rheumatoid arthritis and entitlement 
to a TDIU were remanded to the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, for additional 
development.  In a September 2003 decision, the Board granted 
service connection for rheumatoid arthritis.  The Board 
remanded the issue of entitlement to a TDIU because the 
inclusion of rheumatoid arthritis among the veteran's 
service-connected disabilities could make a material 
difference in his entitlement to a TDIU.  The RO was 
requested to assign the initial disability rating for 
rheumatoid arthritis and then re-adjudicate the claim for a 
total compensation rating based on individual unemployability 
due to his service-connected hearing loss and rheumatoid 
arthritis, to include whether the TDIU claim must be 
submitted to the Director of the Compensation and Pension 
Service for a decision.  See 38 C.F.R. § 4.16 (2002).

As explained below, this appeal must again be REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

A preliminary review of the claims file indicates that 
additional development is required.  The claims file contains 
a March 2004 supplemental statement of the case (SSOC) 
addressing the issue of entitlement to a TDIU.  The seventh 
of eight pages, however, is missing.  The SSOC as it exists 
in the claims file does not include the DECISION section 
(which presumably denies a TDIU) or the REASONS AND BASES 
section.  There is no evidence that the copy of the SSOC 
provided to the veteran contained all eight pages.  

The VA's failure to provide the veteran an SSOC containing 
the DECISION and REASONS AND BASES sections is even more 
problematic in light of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 

2002)).  A complete SSOC with a REASONS AND BASES section is 
necessary to adequately inform the veteran of the information 
and evidence needed to substantiate his claim for a total 
compensation rating based on individual unemployability due 
to his service-connected hearing loss and rheumatoid 
arthritis.  

In light of the incomplete SSOC, the Board must remand the 
appellant's claim to the RO so that the appellant can be 
provided with the appropriate notice under the VCAA, to 
include what he must show to prevail in the claim, what 
information and evidence he is responsible for, and what 
evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

It is also apparent that the appellant has not been advised 
to provide any evidence in his possession that pertains to 
the claim on appeal.  38 C.F.R. § 3.159(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
complete copy of the March 2004 SSOC.  

2.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to his claim for a total compensation 
rating based on individual 
unemployability due to his service-
connected hearing loss and rheumatoid 
arthritis, of the impact of the 
notification requirements on the claim.  
The appellant should further be requested 
to submit all evidence in his possession 
that pertains to the TDIU claim.

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
appellant's claim.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

4.  Thereafter, the RO should 
readjudicate the claim for a total 
compensation rating based on individual 
unemployability due to service-connected 
hearing loss and rheumatoid arthritis, to 
include whether the TDIU claim must be 
submitted to the Director of the 
Compensation and Pension Service for a 
decision.  If the claim is denied, the RO 
should provide the appellant and his 
representative with an a supplemental 
statement of the case and an appropriate 
period of time to respond.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



